Exhibit 10.1

EXECUTIVE CHANGE IN CONTROL AGREEMENT

This Executive Change In Control Agreement (the “Agreement”) made as of the 15th
day of December 2011, by and between Teleflex Incorporated (the “Company”) and
Benson F. Smith (“Employee”).

WHEREAS, Employee is employed as an executive of the Company at its headquarters
in Limerick, Pennsylvania; and

WHEREAS, the Board of Directors of the Company believes that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of Employee to the Company without distraction, notwithstanding that
the Company could be subject to a Change of Control, and that such possibility,
and the uncertainty and questions which it may raise among management, may
result in the departure or distraction of key management personnel to the
detriment of the Company; and

WHEREAS, in consideration for Employee agreeing to continue in employment with
the Company and agreeing to keep Company information confidential, the Company
agrees that Employee shall receive the compensation set forth in this Agreement
in the event Employee’s employment with the Company is terminated without Cause
or Employee terminates employment for Good Reason, upon or after a Change of
Control;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Definitions.

“Base Salary” shall mean the highest annualized base rate of salary being paid
to Employee in all capacities with the Company, together with any and all salary
reduction authorized amounts under any of the Company’s benefit plans or
programs, at the time of the Change of Control or any time thereafter.

“Benefit Period” shall mean the period beginning on Employee’s Termination Date
and ending on the first to occur of (a) the third anniversary of the
Commencement Date or (b) the first date on which Employee is employed by another
employer and is eligible to participate in a health plan of Employee’s new
employer.

“Board” shall mean the board of directors of the Company.

“Bonus Plan” shall mean a plan of the Company providing for the payment of a
cash bonus to Employee.

“Cause” shall mean (a) misappropriation of funds, (b) conviction of a crime
involving moral turpitude, or (c) gross negligence in the performance of duties,
which gross negligence has had a material adverse effect on the business,
operations, assets, properties or financial condition of the Company and its
subsidiaries taken as a whole.

“Commencement Date” shall mean the first day of the seventh month beginning
after Employee’s Termination Date.

“Change of Control” shall mean one of the following shall have taken place after
the date of this Agreement:

(a) any “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act) (other than the Company, any majority controlled subsidiary of the
Company, or the fiduciaries of any Company benefit plans) becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 20% or more of the total voting power of the voting securities of
the Company then outstanding and entitled to vote generally in the election of
directors of the Company; provided, however, that no Change of Control shall
occur upon the acquisition of securities directly from the Company;

(b) individuals who, as of the beginning of any 24 month period, constitute the
Board (as of the date hereof the “Incumbent Board”) cease for any reason during
such 24 month period to constitute at least a majority of the Board, provided
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company;

(c) consummation of (i) a merger, consolidation or reorganization of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the voting
securities of the Company immediately prior to such merger, consolidation or
reorganization do not, following such merger, consolidation or reorganization,
beneficially own, directly or indirectly, at least 65% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity or entities resulting from such merger,
consolidation or reorganization, (ii) a complete liquidation or dissolution of
the Company or (iii) a sale or other disposition of all or substantially all of
the assets of the Company, unless at least 65% of the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the entity or entities that acquire such assets are
beneficially owned by individuals or entities who or that were beneficial owners
of the voting securities of the Company immediately before such sale or other
disposition; or

(d) consummation of any other transaction determined by resolution of the Board
to constitute a Change of Control.

“Code” means the Internal Revenue Code of 1986, as amended.

“Component Target Amount” shall have the meaning specified therefor in the
definition of “Target Bonus” in this Section 1.

“Disability” shall mean Employee’s continuous illness, injury or incapacity for
a period of six consecutive months.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” means a Termination of Employment initiated by Employee by Notice
of Termination, in accordance with Section 2 hereof, upon one or more of the
following occurrences; provided that as soon as practicable after Employee
becomes aware of such occurrence and before such Notice of Termination is given,
Employee shall have given notice of Good Reason to the Company and the Company
shall not have fully corrected the situation within 10 days after such notice of
Good Reason:

(a) any failure of the Company to comply with and satisfy any of the material
terms of this Agreement;

(b) any significant reduction by the Company of the title, duties, job
responsibilities, reporting relationship or position of Employee;

(c) any reduction in Employee’s Base Salary; or

(d) the moving of the principal office of the Company to which Employee is
assigned to a location more than 25 miles from its location on the date of the
Change of Control.

“Performance Period” applicable to any Target Amount under a Bonus Plan shall
mean the period of time in which the performance goals applicable to the
determination of cash bonus awards pursuant to such Bonus Plan are measured.

“Target Amount” in respect of a bonus payable to Employee pursuant to any Bonus
Plan shall mean the amount specified in the Company’s records pertaining to such
Bonus Plan as the “target amount” of cash bonus which would be payable to
Employee if specified conditions were fulfilled.

“Target Bonus” shall mean the sum of the Target Amounts (each a “Component
Target Amount”) which would be payable in the year immediately following the
Termination Year pursuant to all Bonus Plans if all of the conditions for the
payment of each Component Target Amount were fulfilled, without regard to
whether such conditions are actually fulfilled; provided that, if a Target
Amount has not been determined for any such Bonus Plan on or before the
Termination Date, the Target Amount for such Bonus Plan which would have been
payable in the Termination Year shall be substituted for such undetermined
Target Amount in the foregoing calculation of the “Target Bonus.”

“Termination Date” shall mean the date of receipt of the Notice of Termination
described in Section 2 hereof or any later date specified therein as the
effective date of Employee’s Termination of Employment, as the case may be.

“Termination of Employment” shall mean the termination of Employee’s active
employment relationship with the Company. Employee’s Termination of Employment
for all purposes under this Agreement will be determined to have occurred in
accordance with the “separation from service” requirements of Code Section 409A
and the Treasury Regulations and other guidance issued thereunder, and based on
whether the facts and circumstances indicate that the Company and Employee
reasonably anticipated that no further service would be performed after a
certain date or that the level of bona fide services Employee would perform
after such date (as an employee or as an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed over the immediately proceeding 36-month period (or
actual period of service, if less).

“Termination following a Change of Control” shall mean a Termination of
Employment upon or within two years after a Change of Control either:

(a) initiated by the Company for any reason other than Disability or Cause; or

(b) initiated by Employee for Good Reason.

“Termination Year” shall mean the year in which Employee’s Termination Date
occurs.

2. Notice of Termination. Any Termination of Employment shall be communicated by
a Notice of Termination to the other party hereto given in accordance with
Section 14 hereof. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (a) indicates the specific reasons for the
termination, (b) briefly summarizes the facts and circumstances deemed to
provide a basis for termination of Employee’s employment, and (c) if the
Termination Date is other than the date of receipt of such notice, specifies the
Termination Date (which date shall not be more than 15 days after the giving of
such notice).

3. Compensation upon Termination following a Change of Control. Subject to the
provisions of subsection (g) below and Sections 4, 5 and 6 hereof, in the event
of Employee’s Termination following a Change of Control, Employee shall be
entitled to receive the following payments and benefits from the Company:

(a) Within 15 days after the Termination Date, Employee shall receive a lump sum
cash payment equal to Employee’s unpaid base salary earned through the
Termination Date.

(b) If a bonus awarded to Employee pursuant to any Bonus Plan for payment in the
Termination Year shall not have been paid to Employee, Employee shall receive
the amount of such award within 15 days after the Termination Date. If no such
bonus shall have been awarded to Employee under any Bonus Plan, on the
Commencement Date Employee shall receive a lump sum cash payment in the amount
of the sum of the Target Amounts under each such Bonus Plan referred to in the
immediately preceding sentence which would have been payable to Employee in the
Termination Year.

(c) On the Commencement Date, Employee shall receive a lump sum cash payment
equal to the sum of (i) a pro-rated amount of the Target Bonus, (ii) the amount
(if any) paid by Employee for health care continuation coverage (COBRA) for the
period from the Termination Date to the date of such lump sum payment and
(iii) in the event the Employee was a participant in such plan prior to the
Termination Date, the Employer Non-Elective Contributions with which Employee
would have been credited under the Teleflex Incorporated Deferred Compensation
Plan (“Deferred Compensation Plan”) for each of the next three (3) plan years
following the plan year which includes the Termination Date, assuming that
Employee’s Compensation and Bonus, as those terms are defined in the Deferred
Compensation Plan, for each of the three (3) plan years immediately following
the plan year which includes the Termination Date are the same as Employee’s
Compensation and Bonus for the plan year which includes the Termination Date.
The pro-rated Target Bonus shall be computed by multiplying the Target Bonus by
a fraction (i) the numerator of which is the number of days in each year of the
Performance Period applicable to such Component Target Amount reduced by the
number of days in the Termination Year following the Termination Date and
(ii) the denominator of which is the number of days in the Performance Period.

(d) Beginning with the Commencement Date, Employee shall receive the following:

(i) Employee shall receive an amount equal to three times Employee’s Base Salary
(the “Base Salary Severance Amount”), which shall be divided into 36 equal
monthly installments and paid as follows: (A) on the Commencement Date an amount
equal to the first seven monthly installments and (B) an additional monthly
installment on the first day of each month thereafter for the next twenty-nine
months. However, if the Change of Control does not satisfy the requirements to
be a ‘change in control’ for purposes of Code Section 409A and the Treasury
Regulations and other guidance issued thereunder, then, if necessary to satisfy
Code Section 409A, the Base Salary Severance Amount shall be divided into 36
equal monthly installments and paid as follows: (A) on the Commencement Date an
amount equal to the first seven monthly installments and (B) an additional
monthly installment on the first day of each month thereafter until all of the
installments have been paid.

(ii) Employee shall receive an amount equal to the Target Bonus on each of the
six-month, eighteen-month and thirty-month anniversaries of the Commencement
Date. The amount paid on each such date shall be paid in the form of a single
lump sum cash payment.

(iii) The Company shall continue to provide health and dental benefits under the
Company’s then-current health and dental plans for Employee and Employee’s
spouse and eligible dependents during the balance of the Benefit Period on the
same basis as if Employee had continued to be employed during that period. If
the continuation of coverage under the Company’s health and dental plans for
Employee and Employee’s spouse and eligible dependents results in a violation of
Section 105(h) of the Code, the continuation of coverage will be on an after-tax
basis with the portion of the monthly cost of coverage paid by the Company being
additional taxable income. If the continuation of coverage under the Company’s
health and dental plans will be on an after-tax basis, the Company will pay
Employee a lump sum cash payment on the last day of each applicable month during
the Benefit Period (or balance thereof) so that Employee will be in the same
position as if the continuation of coverage could have been provided on a
pre-tax basis. The COBRA health care continuation coverage period under
Section 4980B of the Code shall begin at the end of the Health Care Continuation
Period. Notwithstanding the preceding, if Employee and Employee’s spouse and
eligible dependents are not eligible to continue coverage under the Company’s
health and/or dental plan(s), the Company will reimburse Employee in cash on the
last day of each month during the Benefit Period (or balance thereof) an amount
based on the cost actually paid by Employee for that month to maintain health
and/or dental insurance coverage from commercial sources that is comparable to
the health and/or dental coverage Employee last elected as an employee for
Employee and Employee’s spouse and eligible dependents under the Company’s
health and/or dental plan(s) covering Employee, where the net monthly
reimbursement after taxes are withheld will equal the Company’s portion of the
cost paid by Employee for that month’s coverage determined in accordance with
the Company’s policy then in effect for employee cost sharing, on substantially
the same terms as would be applicable to an executive officer of the Company.

(iv) The Company shall reimburse Employee for the cost of outplacement
assistance services incurred by Employee up to a maximum of $20,000, which shall
be provided by an outplacement agency selected by Employee. The Company shall
reimburse Employee within 15 days following the date on which the Company
receives proof of payment of such expense, which proof must be submitted no
later than December 1st of the calendar year after the calendar year in which
the expense was incurred. Notwithstanding the foregoing, Executive shall only be
entitled to reimbursement for those outplacement service costs incurred by
Executive on or prior to the last day of the second year following the
Termination Year.

(e) If Employee was provided with the use of an automobile as of the Termination
Date, Employee may continue to use such automobile during the Benefit Period. If
Employee received a cash vehicle allowance as of the Termination Date, the
Company shall pay Employee a cash vehicle allowance during the Benefit Period
equal to what it would cost Employee to lease the vehicle utilized by Employee
immediately prior to the Termination Date, calculated by assuming that the lease
is a three (3) year closed-end lease. The allowance shall generally be paid in
equal monthly payments; provided, however, that payment of the monthly payments
shall not begin until the Commencement Date. On the Commencement Date, Employee
shall receive a lump sum cash payment equal to the sum of the monthly payments
that would have been paid between the Termination Date and Commencement Date
plus the monthly payment for the month in which the Commencement Date occurs.
The Company will pay the remaining monthly payments on the first day of each
month following the Commencement Date.

(f) All Company stock options and restricted stock held by Employee as of
Employee’s Termination Date that have not previously become vested and
exercisable shall immediately become fully vested and exercisable as of the date
immediately preceding the Termination Date, and any stock option or restricted
stock awards under which such stock options or restricted stock are granted are
hereby amended, effective the later of the date of this Agreement or the date of
such award, to so provide.

(g) As a condition to the obligation of the Company to pay compensation and
provide benefits under this Agreement, the Company shall have received from
Employee immediately following the Termination Date a written waiver and release
of claims against the Company substantially in the form attached hereto as
Exhibit A (but subject to any necessary adjustments reasonably determined by the
Company to be necessary to comply with applicable laws and regulations in effect
as of Employee’s Termination Date) executed by Employee (the “Release”), and
Employee shall not thereafter revoke the Release. If Employee fails to execute
or revokes the Release, no payments or benefits shall thereafter be made or
provided to Employee pursuant to this Agreement.

(h) Taxable Benefits. Any taxable welfare benefits provided pursuant to this
Section 3 that are not “disability pay” or “death benefits” within the meaning
of Treasury Regulations Section 1.409A-1(a)(5) (collectively, the “Applicable
Benefits”) shall be subject to the following requirements in order to comply
with Code Section 409A. The amount of any Applicable Benefit provided during one
taxable year shall not affect the amount of the Applicable Benefit provided in
any other taxable year, except that with respect to any Applicable Benefit that
consists of the reimbursement of expenses referred to in Code Section 105(b), a
limitation may be imposed on the amount of such reimbursements over some or all
of the applicable Benefit Period, as described in Treasury Regulations
Section 1.409A-3(i)(iv)(B). To the extent that any Applicable Benefit consists
of the reimbursement of eligible expenses, such reimbursement must be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred. No Applicable Benefit may be liquidated or exchanged
for another benefit. If Employee is a “specified employee”, as defined in Code
Section 409A, then during the period of six months immediately following
Employee’s Termination of Employment, Employee shall be obligated to pay the
Company the full cost for any Applicable Benefits that do not constitute health
benefits of the type required to be provided under the health continuation
coverage requirements of Code Section 4980B, and the Company shall reimburse
Employee for any such payments on the first business day that is more than six
months after the Termination Date.

4. Limitations on Certain Payments.

(a) Notwithstanding anything in this Agreement to the contrary, if a Change of
Control occurs and it is determined that any payment or distribution by the
Company to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, then, if the aggregate present value of
such Payments exceeds 2.99 times Employee’s “base amount,” as defined in
Section 280G(b)(3) of the Code (the “Base Amount”), the amounts constituting
“parachute payments” which would otherwise be payable to or for the benefit of
Employee shall be reduced to the extent necessary so that such “parachute
payments” are equal to 2.99 times the Base Amount (the “Reduced Amount”);
provided that such amounts shall not be so reduced if the Employee determines,
based upon the advice of the Accounting Firm (as defined below), that without
such reduction Employee would be entitled to receive and retain, on a net after
tax basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after tax basis, that the Employee would be entitled to retain upon his receipt
of the Reduced Amount.

(b) If the determination made pursuant to Section 4(a) results in a reduction of
the Payments that would otherwise be paid to Employee except for the application
of Section 4(a), then the reduction shall occur in the following order:
reduction of cash payments; cancellation of accelerated vesting of equity-based
awards (if applicable); reduction of employee benefits. In the event that
acceleration of vesting of equity-based awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Employee’s equity-based award.

(c) All determinations to be made under this Section 4 shall be made by the
Company’s independent public accountants immediately prior to the Change of
Control or by another independent public accounting firm mutually selected by
the Company and Employee before the date of the Change of Control (the
“Accounting Firm”), which firm shall provide its determinations and any
supporting calculations both to the Company and Employee within 20 days after
the Termination Date. Any such determination by the Accounting Firm shall be
binding upon the Company and Employee.

(d) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 4 shall be borne solely by the
Company. The Company agrees to indemnify and hold harmless the Accounting Firm
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section 4, except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of the
Accounting Firm.

(e) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under this Section 4
(“Overpayment”) or that additional payments which are not made by the Company
under this Section 4 should have been made (“Underpayment”). In the event that
there is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall be treated for all purposes as a loan to
Employee, which Employee shall repay to the Company together with interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code. In
the event that there is a final determination by the Internal Revenue Service, a
final determination by a court of competent jurisdiction or a change in the
provisions of the Code or regulations pursuant to which an Underpayment arises
under this Agreement, any such Underpayment shall be promptly paid by the
Company to or for the benefit of Employee, together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code.

5. Confidential Information. Employee recognizes and acknowledges that, by
reason of Employee’s employment by and service to the Company, Employee has had
and will continue to have access to confidential information of the Company and
its affiliates, including, without limitation, information and knowledge
pertaining to products and services offered, innovations, designs, ideas, plans,
trade secrets, proprietary information, distribution and sales methods and
systems, sales and profit figures, customer and client lists, and relationships
between the Company and its affiliates and other distributors, customers,
clients, suppliers and others who have business dealings with the Company and
its affiliates (“Confidential Information”). Employee acknowledges that such
Confidential Information is a valuable and unique asset of the Company, and
Employee covenants that Employee will not, either during or after Employee’s
employment by the Company, disclose any such Confidential Information to any
person for any reason whatsoever without the prior written authorization of the
Company, unless such information is in the public domain through no fault of
Employee or except as may be required by law or in a judicial or administrative
proceeding. Notwithstanding anything to the contrary herein, each of the parties
hereto (and each employee, representative, or other agent of such parties) may
disclose to any person, without limitation of any kind, the federal income tax
treatment and federal income tax structure of the transactions contemplated
hereby and all materials (including opinions or other tax analyses) that are
provided to such party relating to such tax treatment and tax structure.

6. Equitable Relief.

(a) Employee acknowledges that the restrictions contained in Section 5 hereof
are reasonable and necessary to protect the legitimate interests of the Company
and its affiliates, that the Company would not have entered into this Agreement
in the absence of such restrictions, and that any violation of any provision of
that Section will result in irreparable injury to the Company. Employee
represents and acknowledges that (i) Employee has been advised by the Company to
consult Employee’s own legal counsel in respect of this Agreement, and
(ii) Employee has had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with Employee’s counsel.

(b) Employee agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Section 5 hereof, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. Without limiting the foregoing, Employee also agrees that payment of
the compensation and benefits payable under Section 3 of this Agreement may be
automatically ceased in the event of a material breach of the covenants of
Section 5, provided the Company gives Employee written notice of such breach,
detailing the activity of Employee that constitutes a material breach, and
Employee fails to cease such activity within 15 days after Employee’s receipt of
such written notice. In the event that any of the provisions of Section 5 hereof
should ever be adjudicated to exceed the time, geographic, service, or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, service, or other limitations permitted by applicable law.

(c) Employee irrevocably and unconditionally (i) agrees that any suit, action or
other legal proceeding arising out of Section 5 hereof, including without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief or other equitable relief, may be brought in a United States
District Court in Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in or around
Philadelphia, Pennsylvania, (ii) consents to the non-exclusive jurisdiction of
any such court in any such suit, action or proceeding, and (iii) waives any
objection which Employee may have to the laying of venue of any such suit,
action or proceeding in any such court. Employee also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 14
hereof.

7. Other Payments and Indemnification. The payments due under Section 3 hereof
shall be in addition to and not in lieu of any payments or benefits due to
Employee under any other plan, policy or program of the Company except as
provided under Section 16(a) and except that no cash payments shall be paid to
Employee under any severance plan of the Company that are due and payable solely
as a result of a Change of Control. In addition, Employee shall continue to be
covered by any policy of insurance providing indemnification rights for service
as an officer and director of the Company and to all other rights to
indemnification provided by the Company, in each case at least as favorable as
applicable to Employee on the date of this Agreement.

8. Enforcement. It is the intent of the parties that Employee not be required to
incur any expenses associated with the enforcement of Employee’s rights under
this Agreement by arbitration, litigation or other legal action, because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Employee hereunder. Accordingly, the Company shall pay
Employee on demand the amount necessary to reimburse Employee in full for all
expenses (including all attorneys’ fees and legal expenses) incurred by Employee
in attempting to enforce any of the obligations of the Company under this
Agreement, without regard to outcome, unless the lawsuit brought by Employee is
determined to be frivolous by a court of final jurisdiction. The Company shall
reimburse Employee for expenses under this Section 8 no later than the end of
the calendar year next following the calendar year in which such expenses were
incurred, it being understood that the foregoing limitation is intended to
ensure compliance with Code Section 409A, and shall not serve to extend or
otherwise delay the time period within which the Company is required to
reimburse Employee for expenses as set forth in this Section 8. The Company
shall not be obligated to pay any such expenses for which Employee fails to make
a demand and submit an invoice or other documented reimbursement request at
least 10 business days before the end of the calendar year next following the
calendar year in which such expenses were incurred. The amount of such expenses
that the Company is obligated to pay in any given calendar year shall not affect
the expenses that the Company is obligated to pay in any other calendar year.
Employee’s right to have the Company pay the expenses may not be liquidated or
exchanged for any other benefit.

9. No Mitigation. Employee shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for herein be
reduced by any compensation earned by other employment or otherwise.

10. No Set-Off. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against Employee or others.

11. Taxes. Any payments required under this Agreement shall be subject to
applicable tax withholding.

12. Term of Agreement. The term of this Agreement shall be for three years from
the date hereof and shall be automatically renewed for successive one-year
periods unless the Company notifies Employee in writing that this Agreement will
not be renewed at least 60 days prior to the end of the current term; provided,
however, that (i) this Agreement shall remain in effect for at least two years
after a Change of Control occurring during the term of this Agreement and shall
remain in effect until all of the obligations of the parties hereunder are
satisfied, and (ii) this Agreement shall terminate if, prior to but not in
contemplation of a Change of Control, the employment of Employee with the
Company and its affiliates shall terminate for any reason.

13. Successor Company. The Company shall require any successor or successors
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to Employee, to acknowledge expressly that
this Agreement is binding upon and enforceable against the Company in accordance
with the terms hereof, and to become jointly and severally obligated with the
Company to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession or successions
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. As
used in this Agreement, the Company shall mean the Company as herein before
defined and any such successor or successors to its business or assets, jointly
and severally.

14. Notice. All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be delivered personally or mailed by registered or certified mail, return
receipt requested, or by overnight express courier service, as follows:

If to the Company, to:

Teleflex Incorporated

155 South Limerick Road

Limerick, PA 19468

Attn: General Counsel

If to Employee, to:

Benson F. Smith

[Intentionally omitted]

[Intentionally omitted]

or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to the other party hereto in the manner specified
in this Section; provided, however, that if no such notice is given by the
Company following a Change of Control, notice at the last address of the Company
or to any successor pursuant to Section 14 hereof shall be deemed sufficient for
the purposes hereof. Any such notice shall be deemed delivered and effective
when received in the case of personal delivery, five days after deposit, postage
prepaid, with the U.S. Postal Service in the case of registered or certified
mail, or on the next business day in the case of overnight express courier
service.

15. Residence; Governing Law. Executive hereby represents and warrants to the
Company that, as of the date of this Agreement, Executive is a resident of the
Commonwealth of Pennsylvania. This Agreement shall be governed by and
interpreted under the laws of the Commonwealth of Pennsylvania without giving
effect to any conflict of laws provisions.

16. Contents of Agreement, Amendment and Assignment.

(a) This Agreement supersedes all prior agreements, sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment executed by Employee and approved by the Board and executed on
the Company’s behalf by a duly authorized officer; provided, however, that
except as stated in Section 7 above, this Agreement is not intended to supersede
or alter Employee’s rights under any compensation, benefit plan or program,
unless specifically modified hereunder, in which Employee participated and under
which Employee retains a right to benefits. The provisions of this Agreement may
provide for payments to Employee under certain compensation or bonus plans under
circumstances where such plans would not provide for payment thereof. It is the
specific intention of the parties that the provisions of this Agreement shall
supersede any provisions to the contrary in such plans, to the extent that the
provisions of this Agreement are more favorable to Employee than the terms of
such plans, and such plans shall be deemed to have been amended to correspond
with this Agreement without further action by the Company or the Board.

(b) Nothing in this Agreement shall be construed as giving Employee any right to
be retained in the employ of the Company.

(c) All of the terms and provisions of this Agreement, including the covenants
of Section 5, shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, representatives, successors and assigns of
the parties hereto.

(d) It is the Parties’ intention that the benefits and rights to which Employee
could become entitled in connection with Termination of Employment comply with
Code Section 409A. If Employee or the Company believes, at any time, that any of
such benefits or rights do not so comply, he or it shall promptly advise the
other party and shall negotiate reasonably and in good faith to amend the terms
of this Agreement such that it complies (with the most limited economic effect
on Employee and the Company).

17. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

18. Remedies Cumulative; No Waiver. No right conferred upon Employee by this
Agreement is intended to be exclusive of any other right or remedy, and each and
every such right or remedy shall be cumulative and shall be in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity. No delay or omission by Employee in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof, including, without limitation, any delay by Employee in delivering a
Notice of Termination pursuant to Section 2 hereof after an event has occurred
which would, if Employee had resigned, have constituted a Termination following
a Change of Control pursuant to Section 1 of this Agreement.

19. Miscellaneous. All section headings are for convenience only. This Agreement
may be executed in several counterparts, each of which is an original. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.

20. Construction. The word “including” means “including without limitation.”

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written in Limerick,
Pennsylvania.

Teleflex Incorporated

By: /s/ Laurence G. Miller
Name: Laurence G. Miller
Title: Executive Vice President,
Chief Administrative Officer,
General Counsel and Secretary



/s/ Benson F. Smith
Benson F. Smith

